DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/22/2020, 07/08/2020, and 01/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN110014173) in view of Peng et al. (CN202503350).
	Regarding claim 1, Huang teaches a charging device for a tool holder (figs. 1 and 3: tool holder 10), the tool holder (10) being disposed to a holder grabber (fig. 1: 12, 13), comprising: 
a wireless signal module (fig. 3: 32), disposed at the tool holder (see figure 3); a plurality of contacts, disposed at the tool holder, each of the plurality of contacts being connected with the wireless signal module (see par. [0020], The wireless transmission module 32 is connected to each sensing module 31, and each sensing module 31 transmits each sensing data to the wireless transmission module 32. The power module 33 is used for providing power to each sensing module 31 and the wireless transmission module 32).
However, Huang does not explicitly teach a charging module, disposed at the holder grabber, including a plurality of charging pins; wherein, when the tool holder is positioned at the holder grabber, each of the plurality of charging pins contacts at the corresponding charging contact for charging the tool holder.
Peng teaches a charging module 26, disposed in a charging cabinet, charging contacts are provided on the mines, a spring plate electrode 29 and a pinned electrode 28 are included on the charging seat pan 12, The charging module 26 is connected by wires to a sprung plate electrode 29 and a stud electrode 28, respectively, which are connected to the 4P wiring 27 and through the 4P wiring 27 to the center control board 18 within the power control box 15 that gathers charging module data, which correspond to the mines when placed on the charging seat pan 12 to charge the mines, (see figures 2-4, and par. [0024] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Peng into the charging device of Huang in order to all for charging when placed.
Regarding claim 6, further Peng discloses the charging device for a tool holder, wherein the charging module includes a charging cable (see figures 2-4; and par. [0029-0030], charging module 26 is connected by wires to spring plate electrode 29 and pin electrode 28, respectively, digital voltmeter 20, digital ammeter 21 on power control box 15 and its internal output adjustable switching power supply 32, and diverter 16 is connected by corresponding wires to charging module 26).
Regarding claim 7, further Peng discloses the charging device for a tool holder, further including a power-transmitting device connected with the charging cable, the charging cable being further connected with an external power supply, (see figures 2-4; and par. [0026] and [0029-0030], open 30 can control the on-off of AC220V power supply).
7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN110014173) in view of Peng et al. (CN202503350) and further in view of Suzuki et al. (US 2017/0070067).
	Regarding claim 2, the combination of Huang and Peng teach the charging device for a tool holder, but Huang and Peng do not explicitly teach wherein each of the plurality of charging pins includes a positive-pole terminal and a negative-pole terminal, each of the plurality of charging contacts includes a positive-pole contact and a negative-pole contact, the positive-pole terminal contacts at the corresponding positive-pole contact, and the negative-pole terminal contacts at the corresponding negative-pole contact.
Suzuki teaches each of the connecting parts 91 comprises a battery positive terminal 94, a battery negative terminal 96, and battery communication terminals 98. The battery positive terminal 94, the battery negative terminal 96, and the battery communication terminals 98 are terminals designed to electrically connect to the positive charging output terminal 34, the negative charging output terminal 36, and the charging communication terminals 38, respectively, of the corresponding battery interface 30, (see figure 14 and par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suzuki into the charging device of Huang and Peng in order to provide a plurality of charging pins as positive and negative connections, a plurality of charging contacts as positive and negative connections, the positive connection mating the positive connection and the negative connection mating the negative connection.
Regarding claim 3, the combination of Huang and Peng teach the charging device for a tool holder, but Huang and Peng do not explicitly teach wherein the plurality of charging pins includes a positive-pole terminal, a negative-pole terminal and a signal terminal, each of the plurality of charging contacts includes a positive-pole contact and a negative-pole contact, the positive-pole terminal contacts at the corresponding positive-pole contact, the negative-pole terminal contacts at the corresponding negative-pole contact, and the signal terminal is connected with the wireless signal module.
Suzuki teaches each of the connecting parts 91 comprises a battery positive terminal 94, a battery negative terminal 96, and battery communication terminals 98. The battery positive terminal 94, the battery negative terminal 96, and the battery communication terminals 98 are terminals designed to electrically connect to the positive charging output terminal 34, the negative charging output terminal 36, and the charging communication terminals 38, respectively, of the corresponding battery interface 30; and the communication circuit 152 is connected to the charger controller 144. The communication circuit 152 can connect, either wirelessly or via a wired connection, to the external device so as to enable communication therebetween (see figure 14 and par. [0087] and [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suzuki into the charging device of Huang and Peng in order to provide a plurality of charging pins as positive and negative connections, a plurality of charging contacts as positive and negative connections, the positive connection mating the positive connection and the negative connection mating the negative connection.
8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN110014173) in view of Peng et al. (CN202503350) and further in view of Jou et al. (US 2008/0195244).
	Regarding claim 4, the combination of Huang and Peng teach the charging device for a tool holder, but Huang and Peng do not explicitly teach wherein the wireless signal module is fixed to the tool holder by embedding, buckling or screwing.
Jou teaches the wireless signal module (102) is fixed to the tool holder by embedding, buckling or screwing, (see figures 1-4; and par. [0027-0031], a cavity 204 is formed on the feed nut 203, and the bearing bases 202. There are many ways to affix the sensing and transmitting module 10 in the cavity 204 such as embedding, fixed by screw or other conventional way which is known by the one skilled in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jou into the charging device of Huang and Peng in order to providing a supporting base with a protruding part, which is fixed on the feed nut through a manner of embedding the protruding part into the cavity.
Regarding claim 5, the combination of Huang and Peng teach the charging device for a tool holder, but Huang and Peng do not explicitly teach wherein the charging module is fixed to a key way of the holder grabber by embedding, buckling or screwing.
Jou teaches the charging module is fixed to a key way of the holder grabber by embedding, buckling or screwing, (see figures 1-4; and par. [0027-0031], a cavity 204 is formed on the feed nut 203, and the bearing bases 202. There are many ways to affix the sensing and transmitting module 10 in the cavity 204 such as embedding, fixed by screw or other conventional way which is known by the one skilled in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jou into the charging device of Huang and Peng in order to providing a supporting base with a protruding part, which is fixed on the feed nut through a manner of embedding the protruding part into the cavity.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN110014173) in view of Peng et al. (CN202503350) and further in view of Ohishi (US 2019/0141173).
	Regarding claim 8, the combination of Huang and Peng teach the charging device for a tool holder, but Huang and Peng do not explicitly teach wherein the wireless signal module further includes a battery, a sensor and an antenna, the charging contacts are connected with the battery, and the battery further connects both the antenna and the sensor.
Ohishi teaches the wireless signal module further includes a battery (fig. 14: 604), a sensor (fig. 14: 108) and an antenna (fig. 14: 101a), the charging contacts are connected with the battery (604), and the battery (604) further connects both the antenna (101a) and the sensor (108), (see figure 14 and par. [0110-0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ohishi into the charging device of Huang and Peng in order to provide a charging contact to connect the battery, the battery connecting the antenna and the sensor. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836